Order entered December 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-07-01593-CV

        GULF COAST BUSINESS DEVELOPMENT CORPORATION, Appellant

                                                V.

             TEXAS HEMATOLOGY/ONCOLOGY CENTER, P.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. 07-08312-B

                                            ORDER
        The Court REINSTATES the appeal.

       This appeal has been pending since November 21, 2007. The appeal was abated in

2008 due to the bankruptcy filing of appellee Texas Hematology/Oncology Center, PA

(THOC). In response to our October 8, 2013 letter inquiring about the status of the

bankruptcy proceedings, on October 18, 2013, we received correspondence from counsel E.

Lee Morris stating that appellee’s bankruptcy proceeding had concluded and was formally

closed on March 20, 2013. On November 7, 2013, we sent the parties a letter stating that a

motion to reinstate the appeal should be filed within ten days. We have not received a

motion to reinstate, but on November 18, 2013, we received a letter from appellee THOC’s

counsel stating that the entity was liquidated in bankruptcy and no longer exists.
        At the time the appeal was abated, the parties had filed their briefs. Accordingly,

we ORDER appellant to file, within TEN DAYS of the date of this order, either a motion

to dismiss the appeal or a motion to maintain the appeal explaining why it should be

retained on the Court’s docket. No extensions will be granted. If the Court does not

receive appellant’s motion within the time specified, we will, without further notice,

dismiss the appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE